         Case 1:19-cv-01862-NBF Document 9 Filed 04/21/20 Page 1 of 1




          In the United States Court of Federal Claims
                                        No. 19-1862T
                                   (Filed: April 21, 2020)


                                            )
 EDGAR L. GERMAN,                           )
                                            )
               Pro Se Plaintiff,            )
                                            )
 v.                                         )
                                            )
 THE UNITED STATES,                         )
                                            )
                      Defendant.            )
                                            )


                                        ORDER

        On February 7, 2020 the defendant filed a motion to dismiss (Doc. No. 6)
plaintiff’s complaint for lack of subject matter jurisdiction. Plaintiff’s response was due
March 11, 2020. On April 1, 2020, the court issued an order (Doc. No. 8, attached),
which required the plaintiff to file a response to the defendant’s motion to dismiss by
April 15, 2020, and that failure to respond would result in dismissal of this case for
failure to prosecute.

        A review of court records indicates that plaintiff has not yet responded to the
defendant’s motion to dismiss. The above-captioned case is therefore DISMISSED under
Rule 41(b) of the Rules of the United States Court of Federal Claims without prejudice
for failure to prosecute. The Clerk of the Court is DIRECTED to enter judgment
accordingly.

       IT IS SO ORDERED.

                                                             s/Nancy B. Firestone
                                                             NANCY B. FIRESTONE
                                                             Senior Judge
